Exhibit 10.1

 
March 23, 2012
 
BY HAND
Mr. James H. Rourke
 
Re:           Terms of Employment
 
Dear Jim:
 
The purpose of this letter agreement (this “Agreement”) is to set forth the
terms of your continued part-time employment with Mueller Industries, Inc., a
Delaware corporation (the “Company”).
 
1.  Effective Date.  Effective April 7, 2012, your employment with the Company
will convert from a full-time to a part-time basis, and your part-time
employment with the Company will continue through July 31, 2016
(the “Term”).  During the Term, you will perform such services as may be
reasonably requested from time to time by the Company.
 
2.  Conduct During Employment. During the period from April 7, 2012 through June
30, 2012, you will be required to work ten days per calendar month and the
Company will continue to provide you with use of your current office, laptop,
cellular telephone and existing e-mail account.  During the period from July 1,
2012 through September 30, 2012, you will be required to work between four and
six days per month.  Thereafter, you may be requested to work from time to time
by the Company, During the Term, you agree to observe and comply with all of the
rules, regulations, policies and procedures established by the Company from time
to time and all applicable laws, rules and regulations imposed by any
governmental regulatory authority from time to time.
 
3.  Base Salary.  Your base salary will be $2,000 per month and will be payable
in accordance with the Company’s regular payroll practices.
 
4.  Annual Bonus.  You will be eligible to receive a pro-rated discretionary
annual incentive bonus based on your gross  full-time earnings during the 2012
calendar year.  Such amount will be paid at the same time annual bonuses are
generally paid to other employees of the Company.  Following the 2012 calendar
year, you will not be eligible to receive an annual incentive bonus.
 
5.  Benefits.  You acknowledge and agree that you will not be eligible to
participate in health, insurance, retirement and other benefits provided to
other employees of the Company, to the extent permissible under applicable law
and the terms of the applicable plans, policies and arrangements.
 
6.  Reimbursement of Expenses.  You will be entitled to reimbursement for
reasonable business expenses incurred in the performance of your duties in
accordance with the Company’s normal reimbursement practices.
 
7.  Equity Vesting.  During the Term, options and shares of restricted stock
previously granted to you pursuant to the Company’s 2002 Stock Option Plan and
2009 Stock Incentive Plan that are unvested as of the date of this Agreement
will continue to vest in accordance with the terms of the applicable option
agreements and restricted stock agreements.
 
 
 
 

--------------------------------------------------------------------------------

 
 
8.  At-Will Employment.  Your employment is and will continue to be “at will,”
meaning that either the Company or you may terminate your employment at any
time, with or without notice and with or without cause, for any reason or for no
reason.  Upon any termination of your employment for any reason, no further
payments by the Company to you will be due other than accrued but unpaid base
salary through the applicable date of your termination and any other accrued
benefits to which you may be entitled pursuant to the terms of benefits plans in
which you participate at the time of such termination.
 
9.  Taxes.  The Company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment, and
social insurance taxes, as may be required by law.
 
10.  Governing Law. This Agreement is governed by the laws of the State of
Tennessee without giving effect to principles of conflicts of laws.
 
11.  Entire Agreement.  This Agreement forms the complete and exclusive
statement of your employment with the Company and the compensation payable to
you.  It supersedes any other representations or promises made to you by anyone,
whether oral or written, and it can only be modified in a written agreement
signed by an authorized officer of the Company.
 
If you agree with the terms and conditions of your continued employment as set
forth herein, please sign the enclosed copy of this letter in the space
indicated and return it to the Company.  Your signature will acknowledge that
you have read, understand and agree to the terms and conditions of this
Agreement.  This Agreement may be executed in two or more counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.  The execution of this Agreement may be
by actual or facsimile signature.
 
Sincerely,
 


 
Mueller Industries, Inc.
 


 
/s/ Gregory L. Christopher                                       
By:  Gregory L. Christopher
Title: Chief Executive Officer
 


 
Acknowledged and Agreed as of this 23rd day of March 2012:
 


 
Signature: /s/ James H. Rourke                                 
                  James H. Rourke
 
-2-
 

 